Citation Nr: 1522911	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the US Air Force from August 1966 to March 1970.  The Veteran had just under one full year of foreign service, and during his active duty he was awarded the National Defense Service Medal, the Air Force Commendation Medal, that Vietnam Service Medal, Republic of Vietnam Campaign Medal, and the Small Arms Expert Marksmanship Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for both prostate and bladder cancer.  The Veteran timely appealed the denials of service connection and these matters are now before the Board.

The Veteran testified via video conference before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran had active service in Thailand at Takhli Royal Thai Air Force Base, and is presumed to have been exposed to Agent Orange.

2.  Prostate cancer is etiologically related to service.

3.  Bladder cancer is not etiologically related to service, to include exposure to Agent Orange.



CONCLUSIONS OF LAW

1.  Prostate cancer was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.131 (2014).

2.  Bladder cancer was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.131 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Agent Orange Exposure

The Veteran is seeking service connection for cancer of the bladder and prostate.  Specifically, he contends that he was exposed to Agent Orange (a tactical herbicide) while stationed at Takhli Royal Thai Air Force Base in Thailand during the Vietnam war.  Service personnel records confirm that the Veteran was stationed in Thailand from June 1967 until June 1968, and further indicate that his primary duty was a General Accounting Specialist.  During his hearing before the undersigned, however, he reported that he qualified as an expert rifleman and "at least once a month, [he] was outside the gate walking the perimeter" on patrol.  The Veteran's DD-214 confirms that he was awarded the Small Arms Expert Marksmanship Ribbon, and the Board finds his contentions to be largely consistent, and thus credible and probative.

Where a veteran was exposed to an herbicide agent during active military service, certain diseases, including prostate cancer, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2)(West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).


With regard to claims of exposure to Agent Orange in Thailand, a May 2010 VA Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.

The evidence of this was found in a declassified Vietnam-era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, when herbicide-related claims involved Thailand service are received by VA, treatment and personnel records are evaluated to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  Given the Veteran's credible contention of having patrolled the perimeter, and evidence of having received recognition for is small arms marksmanship, the Board finds that the Veteran's service activities did involve duty near the perimeter of the base where he was stationed in Thailand.

The DOD report notes evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  Therefore, VA has determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases; thus allowing for presumptive service connection of the diseases associated with herbicide exposure under VA regulations.

Accordingly, as a threshold matter the Board finds that the Veteran is presumed to have been exposed to Agent Orange during service.


Service Connection for Prostate Cancer

If a veteran was exposed to an herbicide agent during active military, naval, or air service, prostate cancer shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  

Here, the Veteran is found to have been exposed to Agent Orange, and private treatment records confirm that he was diagnosed and treated for prostate cancer beginning in 2009.  Thus, absent affirmative evidence to the contrary, the Board finds that the Veteran's prostate cancer is related to service - and specifically due to in-service exposure to herbicide agents.

Accordingly, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bladder Cancer

In addition to prostate cancer, the Veteran has claimed entitlement to service connection for bladder cancer.  Bladder cancer, however, is not subject a presumption of service connection where a veteran was exposed to Agent Orange.  Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Bladder cancer is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, to establish service connection on an other-than presumptive basis requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Service treatment records indicate no evidence of complaints or treatment referable to the bladder, and on separation examination in January 1970 the Veteran's genitourinary system was normal.  In June 2009 the Veteran was diagnosed with carcinoma of the bladder and underwent transurethral resection of a bladder tumor.  Subsequent treatment records indicate no evidence of lesions, tumors or diverticuli.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Associating the onset of bladder cancer in 2009 with service which occurred nearly 40 years prior, is a complex medical determination well beyond the Veteran's lay competence.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, to the extent that the Veteran contents that his bladder cancer is related to service - including exposure to Agent Orange - such contention is not competent and thus is little probative value in establishing entitlement to service connection.  The Board recognizes that the onset and treatment of bladder cancer coincided with the onset and treatment of prostate cancer.  However, temporal proximity alone does not amount to evidence of any medical association between these disorders.

The Board is left without competent evidence of a connection between service and the Veteran's bladder cancer.  Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in November 2010, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and discussed potentially relevant additional evidence that the Veteran may submit in support of the claims, including with regard to substantiation his contention that he was exposed to Agent Orange.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

Generally in disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment regarding cancer or the bladder.  While post-service evidence shows that he was eventually diagnosed and treated for the disease, the only evidence of any connection between service and the disease's onset, are the Veteran bare assertions for a connection to Agent Orange exposure.  For reasons discussed above the Veteran is not competent to make such a connection, and his unsupported assertion simply does not trigger VA's duty to provide an examination as to the etiology of the claimed disorder, even under the low threshold of McLendon.

With regard to the Veteran's claim of service connection for prostate cancer, the Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist on this matter.
Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.





ORDER

Service connection for prostate cancer is granted.

Service connection for bladder cancer is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


